11TH COURT OF APPEALS
                                        EASTLAND, TEXAS
                                           JUDGMENT


In re Tony Ray Jones,                                       * Original Proceeding

No. 11-13-00079-CR                                          * March 7, 2013

                                                            * Per Curiam Memorandum Opinion
                                                              (Panel consists of: Wright, C.J.,
                                                              McCall, J., and Willson, J.)


     This court has considered Relator’s pro se petition for relief and concludes that the petition
should be dismissed for want of jurisdiction. Therefore, the petition is dismissed.